Court of Appeals
                                           f o r THE

                                Third District of Texas
                            p.o. box 12547, austin, texas 78711-2547
                                         (512)463-1733




Date:           June 26, 2015
                                                                                   M 0 72015
Case Number:    03-14-00558-CV                                                    Jigsaw**
                                                                                    mB&  E4K
Trial Court No.: C-l-CV-13-010512                                                        'Me


Style:          Jeff Moselev v. FedEx Tcchconnect. Inc., LLC



The enclosed opinion and judgment were sent this date to the following persons:


 The Honorable J. David Phillips                  The Honorable Billy Ray Stubblefield
 Judge, County Court at Law No. 1                 Administrative Judge
 Travis County Courthouse                         Williamson County Courthouse
 P.O.Box 1748                                     405 Martin Luther King, Box 2
 Austin, TX 78767                                 Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *


 Mr. Geoffrey C. Price                            The Honorable Dana DeBeauvoir
 Law Office of Geoffrey C. Price                  Civil County Clerk
 6010 Balcones Drive, First Floor                 Travis County Courthouse
 Austin, TX 78731                                 P. O. Box 149325
 * DELIVERED VIA E-MAIL *                         Austin, TX 78714
                                                  * DELIVERED VIA E-MAIL *
 Mr. Jeff Moseley
 9603 Saunders Lane
 Austin, TX 78758
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26,2015



                                      NO. 03-14-00558-CV




                                     Jeff Moseley, Appellant1
                                                v.



                           FedEx Techconncct, Inc., LLC, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION - OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on March 5, 2014.              Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.




       1 Although the county court's judgment identifies defendant as"Jeff Moseley," appellant
informed this Court in the agreed motion for extension oftime that the correct spelling is
"JeffMosley."
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00558-CV




                                     Jeff Moseley, Appellant1

                                                 v.




                            FedEx Tcchconnect, Inc., LLC, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-l-CV-13-010512, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM                  OPINION



               After an extension obtained in November 2014, appellant's brief was due in this

Court on January 5, 2015. Ifan appellant fails to file a brief, this Court may dismiss the appeal for

want of prosecution unless the appellant reasonably explains the failure and appellee is not

significantly injured by that failure.2 On January 13,2015, we sent notice to appellant that his brief

was overdue and that the appeal may be dismissed for want of prosecution ifappellant did not submit

a proper motion to this Court on or before January 23, 2015. No brief or motion for extension of

time has been filed since that notice. Accordingly, we dismiss the appeal for want of prosecution.3



       1 Although the county court's judgment identifies defendant as "Jeff Moseley," appellant
informed this Court in the agreed motion for extension of time that the correct spelling is
"JeffMosley."

       2 See Tex. R. App. P. 38.8(a)(1).

       3 See id. 42.3(b).
                                                 OFFICIAL BUSINESS
 Court of Appeals                                STATE OF TEXAS                   «
                                                                                                               US POSTAGE»RTNEYBOWES


          Third District
                                                 PENALTY FOR                 K
                                                                             o
                                                                                  u                  1(^
P.O. BOX 12547. AUSTIN, TEXAS 78711-2547
                                                 PRIVATE USE
                                                                             a:*                     Hgssr $000.41
                                                                                                     £iii£ 0001401623 JUN 26 201'5
                                                                                                                                              6




                                                   MR. JEFF MOSELEY
                                                   9603 SAUNDERS LANE
                                                   AUSTIN TX 78758
                                                               NIXIE                  787         DE    1276             0007/01/15
                                                                              RETURN TO SENDER
                                                                           i w s i i c t irTFNT ADDRESS
                                                                              UNABLE        TO FORWARD

                                                               si:    7B7112i4747                             0S93-B9947-B1-19
                                                                                                 I'll 11!! 11111J11iiij111
                                                                       i.iiiiii   i   nil   ii                               ,.'l! II II
                                            /a/j.liui>i4/
                                                                     IHM'M'M'ImMI                                            .i..j,,,,,,,,,
                                    113    KQV-S3B    78' •5